              Case
    AO 106 (Rev. 04/10) 2:18-mj-03083-DUTY                  Document
                        Application for a Search Warrant (USAO           1 Filed
                                                               CDCA Rev. 01/2013)   11/20/18 Page 1 of 49 Page ID #:1


                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District
                                                          __________  Districtofof
                                                                                 California
                                                                                   __________

                 In the Matter of the Search of                           )
             (Briefly describe the property to be searched                )
              or identify the person by name and address)                 )           Case No. 2:18-MJ-03083
                  16310 MARVENE DRIVE,                                    )
              HACIENDA HEIGHTS, CALIFORNIA                                )
                                                                          )

                                               APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):
            See Attachment A

    located in the             Central                District of             California          , there is now concealed (identify the
    person or describe the property to be seized):

            See Attachment B

              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   ✔ evidence of a crime;
                   u
                   ✔ contraband, fruits of crime, or other items illegally possessed;
                   u
                     ✔ property designed for use, intended for use, or used in committing a crime;
                     u
                     u a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:
                Code Section                                                          Offense Description
            18 U.S.C. §§ 371, 1001, 1349, 1341, 1956, and                             See attached Affidavit
            31 U.S.C. § 5324

              The application is based on these facts:
            See attached Affidavit

              ✔ Continued on the attached sheet.
              u
              u Delayed notice of        days (give exact ending date if more than 30 days:                               ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                  Applicant’s signature

                                                                                             Postal Inspector Kelly Shen
                                                                                                 Printed name and title

    Sworn to before me and signed in my presence.

    Date:
                                                                                                    Judge’s signature

    City and state: Los Angeles, California                                   The Honorable John E. McDermott, U.S. Magistrate Judge
                                                                                                 Printed name and title
AUSA Andrew Brown, x0102, 11th Floor
  Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 2 of 49 Page ID #:2
                   ATTACHMENT A – ARRIBENO RESIDENCE

The premises to be searched is:

     16310 MARVENE DRIVE, HACIENDA HEIGHTS, CALIFORNIA, 91745

(“ARRIBENO RESIDENCE”).    The ARRIBENO RESIDENCE is a two-story,

single-family home.    The ARRIBENO RESIDENCE is located on the south

side of MARVENE DRIVE, and is east of Country Canyon Road.          The

ARRIBENO RESIDENCE is tan in color with light green trim.          There is

an attached two-car garage with a light green garage door that faces

north.   A concrete driveway wide enough for two cars leads directly

to the attached garage.    The front door faces north.       There are

black numbers “16310” to the right of the entryway, as well as on

the curb in front of the house.      The premises to be searched

includes vehicles parked in the driveway and garage.         The ARRIBENO

RESIDENCE is further described by the attached photograph.




                                      1
Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 3 of 49 Page ID #:3
                          ARRIBENO RESIDENCE




                                    2
     Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 4 of 49 Page ID #:4
                                   ATTACHMENT B

I.     ITEMS TO BE SEIZED FROM THE RESIDENCES AND SAFETY DEPOSIT BOX

       1.   The items to be seized are evidence, contraband, fruits, or

instrumentalities of violations of 18 U.S. Code §§ 371, 1001, 1349,

1341, 1956, and 31 U.S. Code § 5324 (Conspiracy to Defraud the

United States Government, False Statements, Conspiracy to Commit

Mail Fraud, Money Laundering, and Structuring), namely:

             a.    Records referring or relating to the submission of

mail by “PREMIER MAILING, INC.”, also known as (“aka”) “PREMIER

MAILING SERVICES”, aka “PREMIER PRINTING AND MAILING”, aka “PREMIER”

(referred to hereafter as “PREMIER”), to the USPS or the postage

payment method from January 1, 2014, onward;

             b.    Records relating to the ownership structure of

PREMIER, its owners and/or shareholders, and employees;

             c.    Records relating to revenue and income received by

PREMIER including ledger, cashbooks, bank statements, financial

records, and computerized account records from January 1, 2014,

onward;

             d.    Documents and records referring or relating to

financial transactions between at least two of PREMIER, RAMON

ARRIBENO (“ARRIBENO”), ARMANDO LOPEZ (“LOPEZ”), Wanda Weaver, and

JUAN CAUDILLO (“CAUDILLO”), from January 1, 2014, onward;

             e.    Communications between PREMIER or its employees,

owners and representatives on the one hand, and CAUDILLO on the

other hand;
  Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 5 of 49 Page ID #:5
          f.    Communications between at least two of PREMIER,

ARRIBENO, LOPEZ, Wanda Weaver, and CAUDILLO referring or relating

to: sharing or splitting sums of money; or opaque or coded messages,

such as those omitting units (e.g., “I gave it to him,” or “you owe

me 4”);

          g.    Records referring or relating to: postal audits or

bank or other investigations; banks or other financial institutions

terminating accounts; routing payments through third parties or

businesses, or otherwise disguising payments or the source of funds;

changing or incorrect mailing or other records; CAUDILLO’s work

schedule and timing mailings to coincide with it; payments and

gifts, or amounts owed, to CAUDILLO; Logan Advertising or J.C.

Greenhouse; payments, including in-kind payments such as the free or

below-market use of a house, to or from LOPEZ, other than his

paycheck; structuring cash transactions to keep them below $10,000;

ways of cheating the post office out of revenue and hiding that

fraud;

          h.    Records relating to wealth and the movement of wealth

since January 2014, such as brokerage and financial institution

statements, wire transfers, currency exchanges, deposit slips,

cashier's checks, and/or other financial documents related to

depository bank accounts, lines of credit, credit card accounts,

real estate mortgage initial purchase loans or loan refinances,

residential property leases, escrow accounts, the purchase, sale, or

leasing of automobiles or real estate, or auto loans, and
  Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 6 of 49 Page ID #:6
investments, or showing or referring to purchases or transactions

for more than $10,000;

          i.      Documents and keys relating to safety deposit boxes

and public storage units;

          j.      Currency if it exceeds $1,000, and records referring

or relating to currency transactions over $1,000;

          k.      Documents and records showing email and telephone

contacts and numbers called, such as SIM cards, address books, call

histories, and telephone bills;

          l.      Records or items containing indicia of occupancy,

residency, control or ownership of any location or vehicle being

searched, such as leases, utility bills, identity documents, and

cancelled mail;

          m.      Any digital device used to facilitate the above-

listed violations and forensic copies thereof.

          n.      With respect to any digital device used to facilitate

the above-listed violations or containing evidence falling within

the scope of the foregoing categories of items to be seized:

                  i.    evidence of who used, owned, or controlled the

device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mails, e-mail contacts, chat and

instant messaging logs, photographs, and correspondence;

                  ii.    Evidence of the presence or absence of
  Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 7 of 49 Page ID #:7
software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software, as

well as evidence of the presence or absence of security software

designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.    evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, and other

access devices that may be necessary to access the device;

                vii.    applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to conduct a

forensic examination of it;

                viii.    records of or information about Internet

Protocol addresses used by the device;

                ix.     records of or information about the

device’s Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages, search

terms that the user entered into any Internet search engine, and

records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created, modified,
  Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 8 of 49 Page ID #:8
or stored in any form, including in digital form on any digital

device and any forensic copies thereof.

      3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing data in

digital form, including central processing units; desktop, laptop,

notebook, and tablet computers; personal digital assistants;

wireless communication devices, such as telephone paging devices,

beepers, mobile telephones, and smart phones; digital cameras,

gaming consoles (including Sony PlayStations and Microsoft Xboxes);

peripheral input/output devices, such as keyboards, printers,

scanners, plotters, monitors, and drives intended for removable

media; related communications devices, such as modems, routers,

cables, and connections; storage media, such as hard disk drives,

floppy disks, memory cards, optical disks, and magnetic tapes used

to store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.   In searching digital devices or forensic copies thereof,

law enforcement personnel executing this search warrant will employ

the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) to an appropriate law enforcement

laboratory or similar facility to be searched at that location.           The

search tem shall complete the search as soon as is practicable but
  Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 9 of 49 Page ID #:9
not to exceed 120 days from the date of execution of the warrant.

The government will not search the digital device(s) beyond this

120-day period without first obtaining an extension of time order

from the Court.

             b.   The search team will conduct the search only by using

search protocols specifically chosen to identify only the specific

items to be seized under this warrant.

                  i.    The search team may subject all of the data

contained in each digital device capable of containing any of the

items to be seized to the search protocols to determine where the

device and any data thereon falls within the list of items to be

seized.   The search team may also search for and attempt to recover

deleted, “hidden,” or encrypted data to determine, pursuant to the

search protocols, whether the data falls within the list of items to

be seized.

                  ii.   The search team may use tools to exclude normal

operating system files and standard third-party software that do not

need to be searched.

                  iii. The search team may use forensic examination and

searching tools, such as “EnCase” and “FTK” (Forensic Tool Kit),

which tools may use hashing and other sophisticated techniques.

             c.   If the search determines that a digital device does

not contain any data falling within the list of items to be seized,

the government will, as soon as is practicable, return the device

and delete or destroy all forensic copies thereof.
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 10 of 49 Page ID #:10
             d.   If the search determines that a digital device does

contain data falling within the list of items to be seized, the

government may make and retain copies of such data, and may access

such data at any time.

             e.   If the search determines that a digital device is (1)

itself an item to be seized and/or (2) contains data falling within

the list of items to be seized, the government may retain forensic

copies of the digital device but may not access data falling outside

the scope of the items to be seized (after the time for searching

the device has expired) absent further court order.

             f.   The government may retain a digital device itself

until further order of the Court or one year after the conclusion of

the criminal investigation or case (whichever is latest), only if

the device is determined to be an instrumentality of an offense

under investigation or the government, within 14 days following the

time period authorized by the Court for completing the search,

obtains an order from the Court authorizing retention of the device

(or while an application for such an order is pending).          Otherwise,

the government must return the device.

             g.   After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order of

the Court.

     5.      In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 11 of 49 Page ID #:11
          a.    Any digital device capable of being used to commit,

further or store evidence of the offense(s) listed above;

          b.    Any equipment used to facilitate the transmission,

creation, display, encoding, or storage of digital data;

          c.    Any magnetic, electronic, or optical storage device

capable of storing digital data;

          d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or software

used in the digital device;

          e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

          f.    Any physical keys, encryption devices, dongles, or

similar physical items that are necessary to gain access to the

digital device or data stored on the digital device; and

          g.    Any passwords, password files, test keys, encryption

codes, or other information necessary to access the digital device

or data stored on the digital device.

     6.   If ARRIBENO, LOPEZ, or CAUDILLO is located at the premises

being searched and is reasonably believed by law enforcement to be a

user of a biometric sensor-enabled device found there that falls

within the scope of the warrant, then law enforcement personnel are

authorized to: (1) depress the thumb- and/or fingerprints of that

person onto the fingerprint sensor of the device (only when the

device has such a sensor), and direct which specific finger(s)

and/or thumb(s) shall be depressed; and (2) hold the device in front
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 12 of 49 Page ID #:12
of the face of the person with his or her eyes open to activate the

facial-, iris-, or retina-recognition feature, in order to gain

access to the contents of any such device.

     7.   The special procedures relating to digital devices found

in this warrant govern only the search of digital devices pursuant

to the authority conferred by this warrant and do not apply to any

other search of the digital devices.
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 13 of 49 Page ID #:13
                             A F F I D A V I T

     I, Kelly Shen, being duly sworn and under oath, hereby depose

and say as follows:

                                INTRODUCTION

     1.   I am a Postal Inspector with the United States Postal

Inspection Service, Los Angeles Division, Los Angeles, California.

I became a Postal Inspector in 2005.       For approximately one year

from 2006-2007, I worked as a Special Agent with the United States

Postal Service Office of Inspector General.        In 2007, I returned to

work as a United States Postal Inspector.       I completed a twelve-week

basic training course in Potomac, Maryland.        Since 2007, I have been

assigned to the Revenue Investigations Team, which is responsible

for investigating fraud against the United States Postal Service

(“USPS” or “Postal Service”).     Based on my training, experience, and

discussions with other Postal Inspectors, I am familiar with the

rules and regulations governing the USPS, including those pertaining

to the acceptance, classification, sorting and delivery of mail; the

methods used to commit fraud against the USPS; and the documents and

other records that frequently evidence such fraud.         I have

participated in or conducted recent criminal investigations

concerning mail acceptance procedures, scheme that defraud the USPS

of the lawful payment of postage.

                    PURPOSE OF AFFIDAVIT: SEARCH WARRANTS

     2.   This affidavit is made in support of search warrants of

the business site of PREMIER MAILING INC. (“PREMIER”), the residence

and safety deposit box of RAMON ARRIBENO (“ARRIBENO”), the owner of
                                      1
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 14 of 49 Page ID #:14
PREMIER, the residence of ARMANDO LOPEZ (“LOPEZ”), a manager at

PREMIER, and the residence of JUAN CAUDILLO (“CAUDILLO”), a USPS

employee for evidence of violations of Title 18, United States Code,

Sections 371, 1001, 1349, 1341, 1956 (Conspiracy to Defraud the

United States Government, False Statements, Conspiracy to Commit

Mail Fraud and Money Laundering), namely, a scheme in which PREMIER,

through ARRIBENO and LOPEZ, appears to bribe the postal employee

responsible for vetting their bulk mailings, CAUDILLO, to falsely

log those mailings as prepaid when in fact they were not, resulting

in millions of dollars in lost revenue to the Post Office:

          a.    14522, 14524 AND 14526 GARFIELD AVENUE, PARAMOUNT,

CALIFORNIA (“PREMIER”);

          b.    16310 MARVENE DRIVE, HACIENDA HEIGHTS, CALIFORNIA

(“ARRIBENO RESIDENCE”);

          c.    4445 JASPER STREET, LOS ANGELES, CALIFORNIA (“LOPEZ

RESIDENCE”);

          d.    6223 TANGLEWOOD STREET, LAKEWOOD, CALIFORNIA

(“CAUDILLO RESIDENCE”);

          e.    SAFETY DEPOSIT BOX NUMBER 0010412-5, U.S. BANK, 15943

PARAMOUNT BOULEVARD, PARAMOUNT, CALIFORNIA (“SAFETY DEPOSIT BOX”);

     3.   Collectively, the premises to be searched are referred to

as the SUBJECT PREMISES, and are described in more detail in the

Attachments A, which are incorporated.




                                      2
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 15 of 49 Page ID #:15
          PURPOSE OF AFFIDAVIT: ASSET SEIZURE WARRANTS

     4.   This affidavit is also made in support of an application

for a seizure warrant for the balance of the following U.S. Bank

Account numbers associated with PREMIER and its owner ARRIBENO:

          a.    1-534-5867-2505, in the name of Premier Mailing

Inc.(“U.S. Bank Account 2505”);

          b.    1-575-1597-2683, in the name of Premier Printing &

Mailing Inc. (“U.S. Bank Account 2683”);

          c.    1-575-1597-2709, in the name of Premier Printing &

Mailing Inc. (“U.S. Bank Account 2709”);

          d.    1-575-1597-2717, in the name of Premier Printing &

Mailing Inc. (“U.S. Bank Account 2717”);

          e.    1-575-1762-6311, in the name of Ramon Arribeno (“U.S.

Bank Account 6311”).

     5.   This affidavit is also made in support of an application

for a seizure warrant for the balance of the following Wells Fargo

Bank Account numbers associated with CAUDILLO (which do not include

the account into which his postal pay is deposited):

          a.    6300211890, in the name of Juan E. Caudillo DBA J.C.

Trucking (“Wells Fargo Account 1890”);

          b.    6351146631, in the name of Juan E. Caudillo (“Wells

Fargo Account 6631”);

          c.    9218515014, in the name of Juan E. Caudillo DBA J.C.

Greenhouse (“Wells Fargo Account 5014”);

          d.    6885605284, in the name of Juan E. Caudillo DBA J.C.

Greenhouse (“Wells Fargo Account 5284”).
                                      3
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 16 of 49 Page ID #:16
     6.   The above listed accounts, collectively referred to as the

SEIZEABLE ACCOUNTS, are subject to seizure and forfeiture to the

United States because there is probable cause to believe that they

constitute and are derived from proceeds traceable to the fraud and

money laundering schemes, and are therefore subject to seizure

pursuant to 21 U.S.C. § 853(f), 18 U.S.C. § 981(a)(1)(C), 28 U.S.C.

§ 2461(c), 21 U.S.C. § 853, and 18 U.S.C. § 984.

     7.   The information set forth in this affidavit is based upon

my participation in the investigation, encompassing my personal

knowledge, observations and experience, as well as information

obtained through my review of evidence, investigative reports,

interviews, and information provided by other participating law

enforcement agents.    As this affidavit is being submitted for the

limited purpose of securing the requested warrant, I have not

included each and every fact known to me concerning this

investigation.   I have set forth only the facts that I believe are

necessary to establish probable cause for the requested warrant.

                           INVESTIGATION BACKGROUND

     8.   The investigation revealed a scheme where PREMIER used

false statements to defraud the USPS of proper postage payment.           As

described below, my investigation demonstrated PREMIER claimed to

submit mailings to the USPS which had postage affixed to the mail.

However, PREMIER did not affix postage to the mailings causing a

documented loss to the USPS of approximately $3,000,000 (the actual

loss is probably much higher but I cannot calculate it without the

records I hope to get with the search warrants this affidavit
                                      4
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 17 of 49 Page ID #:17
seeks).    It appears there is collusion between ARRIBENO and LOPEZ as

the owners / operators of PREMIER and CAUDILLO, the USPS employee

assigned to review PREMIER’s mail, to falsely certify the mail has

been affixed with prepaid metered postage.

                               Premier Background

     9.     Based on my investigation I know PREMIER is a third-party

mailing company.   I reviewed the website for PREMIER and learned

PREMIER offers services to their customers including: mail piece

design, printing, addressing, postage application, mail sorting and

transportation.    Some of Premier’s clients include marketing

companies, real estate companies, and political mailers who use

PREMIER to print and mail advertisements on their behalf.

     10.    Based on my training and experience, I know that third-

party mailers such as PREMIER typically maintain business records

pertaining to mailings at their place of business.         These records

usually include postage statements and any supporting documentation,

invoices showing amounts they charged their customers for services

and postage, copies of mail pieces and correspondence with customers

and the post office.

     11.    Based on my training and experience, I know businesses

such as PREMIER typically do not operate in cash.         Most third-party

mailers receive payments from their customers in the form of check

or credit payment.    I reviewed documents from Banc of California for

account numbers ending in 5237, 9425 and 3117 held by PREMIER.           I

observed checks deposited into these accounts from customers of

PREMIER ranging in amounts from approximately $100 to $100,000.
                                      5
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 18 of 49 Page ID #:18
                             ARRIBENO Owns PREMIER

     12.   I queried State of California Business records and learned

PREMIER became incorporated in California in 2001, under entity

number C23525355.   ARRIBENO is listed as the agent for processing

and the Chief Executive Officer for PREMIER.        I queried law

enforcement databases which named ARRIBENO as the owner of PREMIER.

Public records and law enforcement databases show the address for

PREMIER as 14522 Garfield Avenue, Paramount, California.          On or

around November 19, 2018, I spoke with a representative of the

property manager for the premises occupied by PREMIER and learned

PREMIER occupies 14522, 14524 and 14526 GARFIELD AVENUE, PARAMOUNT,

CALIFORNIA.

     13.   On several occasions including April 10, 2017, May 1,

2017, and July 2, 2018, USPS Office of Inspector General (“USPS

OIG”) Special Agent Brian Rudolph (“SA Rudolph”) or I observed

vehicles registered to ARRIBENO parked in front of PREMIER in a

parking space marked for ARRIBENO.        In my training and experience,

this is indicative that ARRIBENO is an active participant in the day

to day business activities of PREMIER.

     14.   I learned through a review of USPS records that PREMIER

has done business with the USPS since approximately 1999.          I also

learned PREMIER holds a permit to process bulk mail at the

Paramount, California Post Office, located approximately half a mile

from the PREMIER PREMISES.     ARRIBENO is listed as a contact for the

USPS account.   “Bulk mail” is a USPS term used to describe mailings


                                      6
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 19 of 49 Page ID #:19
submitted in large quantities, usually by third-party mailers (such

as PREMIER) on behalf of their customers.

                          Paramount Post Office

      15.   CAUDILLO is the primary USPS employee who works at the

Paramount bulk mail unit--where mail from PREMIER is verified.

According to USPS records, CAUDILLO became a “Bulk Mail Technician”

in 1991 and has remained in that position throughout his employment

with the USPS.    There is a “back-up” clerk at the Paramount Post

Office who will verify the mail if CAUDILLO is out of the office or

can assist CAUDILLO if there is a high volume of mail on a

particular day.   SA Rudolph advised me he reviewed USPS records and

CAUDILLO’s records with the Department of Motor Vehicles and

confirmed CAUDILLO’s address is the CAUDILLO RESIDENCE.          SA Rudolph

advised me he did surveillance at the CAUDILLO RESIDENCE on October

15, 2018, and observed CAUDILLO at the CAUDILLO RESIDENCE.

                              PROBABLE CAUSE

                              Case Initiation

      16.   On or around June 6, 2016, USPS OIG Special Agent Jill

Brock (“SA Brock”) and I met with a cooperating witness (“CW”).           The

CW wanted to meet with USPS investigators because the CW believed

PREMIER is defrauding the postal service of proper postage payment.

      17.   On or around July 27, 2016, SA Rudolph and I met with the

CW.   The CW advised that he/she believes an employee of PREMIER,

LOPEZ, is defrauding the USPS by altering postage statements.           The

CW believed that CAUDILLO was helping PREMIER defraud the USPS in

the processing of mailings.
                                      7
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 20 of 49 Page ID #:20
          Comparison Of Mailing Records Shows Fraudulent Activity

     18.    Starting around July 2016, I began to review entry forms

submitted by PREMIER at destination USPS facilities in Southern

California.    (The USPS gives mailers like PREMIER a discount on

postage if they deposit their mail at a USPS facility close to its

final destination.    Mailers must submit an entry form with the mail

to document the verification and payment of postage at the origin

post office, Paramount Post Office in this case.)

     19.    I compared the destination forms to the originating

paperwork which SA Rudolph and/or I obtained from the Paramount Post

Office.    I found there were discrepancies with the postage payment

method.    The originating forms we obtained at the Paramount Post

Office listed the payment method as metered postage, while the

destination forms listed the postage payment method as permit

imprint.    This is important because metered postage is prepaid.

Permit imprint postage is not prepaid and must be paid at the time

of mailing.

     20.    From my training and experience, I know that a common way

third-party mailers such as PREMIER could defraud the USPS is by

claiming their postage was pre-paid with metered postage, when in

fact there was no metered postage affixed to the mail pieces, having

the effect of mailing the items without any payment to the USPS.           I

also know that the postage payment section of the form is supposed

to be completed by the USPS employee verifying the mailing.          As the

payment method is completed by the USPS employee, inconsistent


                                      8
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 21 of 49 Page ID #:21
completion of the form is indicative of USPS employee involvement

resulting in the mailer not submitting proper postage payment.

     21.    In October 2016, I requested to have Inspectors throughout

the country search for destination forms for PREMIER at their

respective destination USPS facilities.       Once I obtained the forms

from the other locations, I compared them to the originating PS

Forms 8125 and postage statements from the Paramount Post Office.

From approximately December 2015, through July 2016, I found over

200 forms that had postage payment method discrepancies.          The

postage payment method listed metered postage on the originating

form and permit imprint on the destination form.         The estimated loss

associated to these mailings was approximately $869,842.

     22.    From approximately September 2016 through the present, SA

Rudolph and I continued to collect copies of originating postal

forms from the Paramount Post Office files and destination postal

forms from Southern California USPS facilities.        During that time

frame, we found approximately 191 additional destination PS Forms

8125 that had the same postage payment discrepancy as the earlier

forms.   The loss attributed to these additional discrepancies is

approximately $948,279.    Based on my training and experience, I

believe there are more instances of fraudulent mailings done by

PREMIER, but I do not have the records to conduct a complete

analysis.   I also know business such as PREMIER maintain records

that could be used to complete the analysis necessary to determine

the breadth of the fraud.     Based on my review of the current

documentation, I learned the following:
                                      9
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 22 of 49 Page ID #:22
          a.     There were consistent fraudulent mailings submitted

by PREMIER.    Listed below is a sample of dates of fraudulent

mailings submitted by PREMIER during the most recent five months for

which I have the best records:

                 i.    March 2nd, March 9th, March 12th, March 15th and

March 16th, 2018.

                 ii.   April 6th, April 9th, April 11th, April 12th, April

13th, April 24th April 26th and April 30th, 2018.

                 iii. May 2nd, May 4th, May 8th, May 9th, May 10th, May

11th, May 14th, May 15th, May 16th, May 18th, May 22nd, and May 30th,

2018.

                 iv.   June 5th, June 12th, and June 19th, 2018.

                 v.    July 3rd, July 17th, July 23rd and July 31st, 2018.

          b.     Logan Advertising is a customer of PREMIER.        A large

portion of the fraudulent mailings submitted by PREMIER were

mailings submitted on behalf of Logan Advertising.         Based on my

training and experience, I know that some advertising and marketing

companies do not request or thoroughly review paperwork from the

third-party mailers they use to mail on their behalf.         It is easier

for third-party mailers to conduct the fraud scheme when they know

their customers are not scrutinizing the USPS documentation.          Some

third-party mailers will “test the waters” with their customers to

determine which customers review paperwork and which customers do

not request USPS documentation.      PREMIER’s fraud was not just

limited to Logan, I also observed fraudulent mailings done by


                                      10
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 23 of 49 Page ID #:23
PREMIER on behalf of additional customers such as real estate

agents, and political mail.

           Comparison of Records to Determine Start of Scheme

     23.   I initially identified the fraudulent mailings by

comparing the origin and destination postal forms.         The USPS has a

limited retention policy for these forms. I also reviewed records

provided by Hasler / Neopost, an approved USPS meter provider. I

compared meter usage records provided by Hasler / Neopost versus the

USPS records of reported metered mailings done by PREMIER.          I was

able to review records as far back as 2014, and observed an

approximate $1.1 million discrepancy in 2014.        Since the

discrepancies occurred in the earliest records I was able to review,

it is likely the fraud began prior to 2014.        I anticipate losses

exceeding my current $3 million estimation as I am limited to a

review of records that I have in my possession.        Based on my

training and experience, I know mailers such as PREMIER maintain

documents and records at their place of business that can facilitate

a more comprehensive loss calculation.       I also know that

participants in a scheme to defraud may keep records of the fraud at

their residence where it is not easily discoverable by associates

not participating in the fraud.

   Spot Checks of PREMIER’S Mailings Show PREMIER Falsely Claimed

                              Metered Postage

     24.   On or around the following dates, a USPIS contractor

and/or I located PREMIER’S mailings at destination USPS facilities.

We reviewed the physical mail and compared it to the record of the
                                      11
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 24 of 49 Page ID #:24
mailing in the USPS computerized tracking system.         The postage

statement and origin postal forms stated postage was paid via

prepaid metered postage.     The destination entry forms which

accompanies the mail to its final destination claimed the postage

was paid via permit imprint.     In each observation, I did not observe

any metered postage affixed to the mail; rather, the mail bore a

permit imprint indicia.    This is important because permit imprint is

not prepaid and must be paid at the time of mailing.         As a result of

these false claims, the USPS was not paid properly for these

mailings.   Listed below are the dates of the mailings and the

approximate loss amounts:

            a.   January 18, 2017 - $1,100.

            b.   March 16, 2017 - $2,349.15.

            c.   May 12, 2017 - $7,000.

            d.   July 6, 2017 - $24,494.61.

            e.   November 28, 2017 - $27,148.50.

            f.   May 8, 2018 - $9,492.69.

            g.   May 14, 2018 - $3,405.91.

            h.   June 5, 2018 - $19,035.09.

            i.   June 19, 2018 - $31,228.62.

            j.   August 14, 2018 - $17,311.70.

            k.   August 21, 2018 - $17,511.46.

            l.   August 28, 2018 - $22,406.26.

            m.   September 4, 2018 - $21,544.57.

            n.   September 18, 2018 - $25,267.60.


                                      12
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 25 of 49 Page ID #:25
     25.    On our around the dates of each mailing, I reviewed USPS

databases and determined each of the mailings were processed at the

Paramount Post Office by CAUDILLO.         The USPS databases also listed

the payment method for each of the mailings as metered postage.

             San Francisco Mail Review Shows Additional Fraud

     26.    On April 12, 2018, I reviewed USPS databases and saw

PREMIER submitted a metered mailing that was destined for a San

Francisco, CA USPS facility.     I contacted Postal Inspector Alex Hill

from the San Francisco Division of the Postal Inspection Service and

requested he review the mail from PREMIER upon its arrival.          On

April 13, 2018, Inspector Hill located the mail from PREMIER.

Inspector Hill told me the mail bore a permit imprint and he did not

observe any metered postage affixed to the mail.         Inspector Hill

took pictures of the mail and sent them to me.

           CAUDILLO SHOULD HAVE SEEN THE POSTAGE TYPE WAS PERMIT

     27.    I reviewed the photographs sent to me from Inspector Hill

and observed that one of the mail pieces had a stamp on the envelope

which read, “Opened for Inspection by the USPS”.         The stamp was just

below where the permit imprint marking is located on the mailing.

From my training and experience, I know that during the mail

acceptance procedure, USPS policy requires the clerk, when prompted,

to open at least one piece of mail for inspection.         I reviewed USPS

documentation which showed CAUDILLO was the USPS clerk who performed

the verification for this mailing.         I reviewed USPS databases which

also showed CAUDILLO was the USPS clerk who verified in the USPS

computerized tracking system that the mailing was paid via metered
                                      13
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 26 of 49 Page ID #:26
postage, when in fact the mailing bore indicia for a permit mailing.

As the stamp was placed just below the permit imprint marking, I

believe CAUDILLO would have seen the mail was not affixed with

metered postage as PREMIER claimed.        The loss to the USPS from this

mailing was $4,086.68.

  CAUDILLO is the USPS Clerk Who Verified Every Fraudulent Mailing

     28.   I reviewed USPS records submitted by PREMIER and observed

that PREMIER has permit accounts at several post offices throughout

Southern California.    The only time I observed the fraudulent

payment classification is when CAUDILLO verified the mail.          I did

not observe any fraud on mailings verified by the “back-up” clerk,

or at other post offices.     Based on my training and experience I

know that third-party mailers attempting to defraud the USPS for the

purpose of financial gain typically need the assistance from a USPS

employee to execute the scheme.

  CAUDILLO Cancelled a Permit Imprint Mailing and Re-entered it as

                    Metered to Perpetuate the Fraud

     29.   On or around May 15, 2018, I reviewed USPS databases and

saw PREMIER made a metered mailing of 15,004 pieces on May 14, 2018.

A USPIS contractor reviewed the mailing at a USPS facility in Los

Angeles, California and observed it was not affixed with metered

postage.   The mail bore a permit imprint.      As stated above, this had

the effect of not collecting payment for this mailing, causing a

loss to the USPS of approximately $3,405.91.

     30.   During my review of USPS databases, I observed this

mailing was initially entered as a permit imprint payment method.
                                      14
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 27 of 49 Page ID #:27
However, the initial entry was cancelled by “JEC”.         An identical

postage statement was entered into the USPS database, however, this

postage payment method was metered postage.        The re-entered postage

statement was also verified by “JEC”.       I know from my discussion

with USPS management that “JEC” is the username for CAUDILLO in the

USPS database.

          CAUDILLO Falsified USPS Documents to Maintain the Fraud

     31.    During my review of postal forms, I found a form with an

error.    The form was missing CAUDILLO’s signature as the verifying

USPS employee.    The form was dated May 16, 2018, and the mail was

destined for Los Angeles, California.       The USPS clerk accepting the

mail in Los Angeles observed the missing signature and notated on

the form that they called the Paramount Post Office and spoke with

CAUDILLO, who verified the payment and acceptance of the mail.           The

postage payment method on the destination form going to Los Angeles

was checked as permit imprint.      Attached to the destination entry

form was a faxed copy of the originating form from the Paramount

Post Office.    The fax came from the Paramount Post Office on May 16,

2018, at 5:39 P.M.    The faxed originating copy shows a checkmark

next to permit imprint, and a lighter checkmark next to metered

postage, suggesting that it was initially checked (falsely) as

metered, but then erased and marked as permit imprint so that the

honest postal employee receiving the fax would not detect the

scheme.

     32.    I reviewed USPS databases and observed CAUDILLO accepted

this mailing on May 16, 2018.     The postage payment method was
                                      15
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 28 of 49 Page ID #:28
metered postage.   I also found a second postal entry form associated

to this mailing going to City of Industry, California.         The

originating form indicated metered postage was paid.         The

destination entry form which accompanied the mail to City of

Industry indicated permit imprint was the method of payment.          The

loss to the USPS from this mailing was approximately $5,341.43.

              LOPEZ and CAUDILLO’s Frequent Communication

     33.   SA Rudolph reviewed records for telephone number 562-547-

1397, associated to CAUDILLO from the period of July 19, 2017,

through July 3, 2018.    SA Rudolph identified CAUDILLO’s cellular

telephone number through USPS employee records.        SA Rudolph also

identified 562-449-8931, a cellular telephone number associated to

LOPEZ through law enforcement databases.       SA Rudolph observed there

were approximately 155 phone calls to or from phone number 562-449-

8931 (the cellular telephone number associated to LOPEZ.)          There

were also approximately 119 text messages exchanged between the

phone numbers associated to CAUDILLO and LOPEZ.

     34.   In the review of the records, SA Rudolph also observed the

phone number associated to CAUDILLO called the phone number

associated to LOPEZ on April 10, 2018, at approximately 2:11 p.m.

This is significant because I learned from USPS management that on

April 10, 2018, the USPS conducted an audit at the Paramount Post

Office bulk mail unit where CAUDILLO works.        (Post Offices are

periodically audited by the USPS to ensure proper protocols are

being followed).   The Paramount bulk mail unit generally opens for

business at 3:00 p.m.
                                      16
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 29 of 49 Page ID #:29
     35.   SA Rudolph’s review of CAUDILLO’s cellular telephone

records also identified telephone calls and or text message

exchanges between CAUDILLO and telephone numbers identified through

law enforcement databases as being affiliated with other mailers who

utilize the Paramount Post Office’s bulk mail unit, some of whom are

suspected in other fraud schemes involving CAUDILLO.

                Relationship between PREMIER and CAUDILLO

     36.   Throughout the course of the investigation, I spoke with

several USPS employees regarding the Paramount Post Office.          USPS

employees advised me of the following information:

           a.   CAUDILLO would either call mailers on the day of the

audit to warn them of the audit, or ask another employee to call the

mailers on his behalf.

           b.   Other mailers in Paramount complained that CAUDILLO

gave PREMIER preferential treatment.

       LOPEZ’S Name is Associated to the Fraudulent Documents

     37.   During my review of postal forms, I observed that ARMANDO

LOPEZ was listed as the mailer contact name on the USPS entry forms,

including the fraudulent forms.

      “ADL” [ARMANDO LOPEZ] Changed the Postage Payment Method

     38.   On or around November 29, 2017, I reviewed USPS databases

for mailings done at Paramount on November 28, 2017.         I observed

PREMIER cancelled a permit imprint mailing they electronically

submitted for 120,660 pieces.     I reviewed the cancelled report and

observed it stated it was cancelled by “ADL”, which I believe are

the initials for ARMANDO LOPEZ.      A mailing with the same
                                      17
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 30 of 49 Page ID #:30
characteristics to include number of pieces, piece weight, and

client was re-entered as being paid with metered postage.          As

described above, we reviewed this mailing and did not observe any

metered postage affixed to the mail pieces.        The loss to the USPS

was $27,148.50.

     39.   In our interview with the CW on July 27, 2016, the CW

stated LOPEZ changed the postage statements.

     40.   On or around July 5, 2018, I conducted a phone call to

LOPEZ at PREMIER.    LOPEZ stated he is the plant manager at PREMIER.

LOPEZ stated he prefers to use manual postage statements because

sometimes clients change the number of pieces they wish to mail and

then they have to cancel the electronic postage statement

submission.     LOPEZ stated it is easier for him to use manual postage

statements.     LOPEZ stated there is another employee who helps him

with the electronic postage statements, but his primary job is to

complete the manual postage statements.

           a.     The information is important because there were no

changes made to the cancelled postage statement other than the

postage payment method.    Based on my training and experience, I know

mailers do sometimes cancel a postage statement when they entered

incorrect information.    Usually, the erroneous information has been

changed on the resubmission of the paperwork.        In this instance, the

only feature that changed was the postage payment method in an

effort to further the fraud.




                                      18
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 31 of 49 Page ID #:31
                 LOPEZ lives in a house owned by ARRIBENO

     41.     During my search of law enforcement databases, I found

ARRIBENO owns the ARRIBENO RESIDENCE, which I believe is his primary

residence based on my query of Department of Motor Vehicle (“DMV”)

records.   I also conducted surveillance at the ARRIBENO RESIDENCE on

October 6, 2018, and observed a Mercedes with California license

plate 7KFK930, and a Porsche with California license plate 7W0S313

parked in the driveway of the ARRIBENO RESIDENCE.         I obtained

records from a law enforcement database which showed both vehicles

are registered to ARRIBENO.     Law enforcement databases also showed

ARRIBENO as the owner of the LOPEZ RESIDENCE.        DMV records show

LOPEZ resides at 4445 Jasper Street, Los Angeles, California.           I

conducted surveillance on September 17, 2018, and September 18,

2018, at the LOPEZ RESIDENCE and observed a Honda sedan bearing

California license plate 7MLW570 parked in the driveway of the LOPEZ

RESIDENCE.    On February 8, 2017, I learned from a query of law

enforcement databases that a 2015 Honda with California license

plate 7MLW570 is registered to LOPEZ at the LOPEZ RESIDENCE.           On

October 18, 2018, I conducted surveillance at the LOPEZ RESIDENCE

and observed a Cadillac with California license plate 8GBA420 parked

in the driveway.    I learned from a query of law enforcement

databases that this vehicle is registered to LOPEZ at the LOPEZ

RESIDENCE.

                  ARRIBENO Makes Large Payments to LOPEZ

     42.     I reviewed documents for Banc of California business

checking accounts ending in 5237, 9425 and 3117 held by PREMIER.
                                      19
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 32 of 49 Page ID #:32
All three accounts listed ARRIBENO as the sole authorized signer.           I

learned account ending in 5237 was opened on or around July 14,

2009.    Account ending in 9425 was opened on or around January 23,

2006.    Account ending in 3117 was opened on or around May 7, 2012.

I reviewed the documents and observed some expected business

activity in these accounts, such as payments from clients of

PREMIER, and payments from PREMIER to their vendors, including the

USPS. From my review of the documents, I also observed that from

November 2014 through March 2017, over $2 million in payments were

made to LOPEZ in addition to his regular salary.         I documented

approximately 283 payments during that time frame.         All of the

payments were checks written for under $10,000.        Most of these

payments to LOPEZ were negotiated for cash.

        43.   I reviewed documents for Banc of California checking

account number ending in 1126 for a personal account held by LOPEZ

opened on or about March 2004.      I learned the sole authorized signer

on the account was listed as LOPEZ.        I observed the account had very

little activity.     Some payroll checks from PREMIER were deposited

into LOPEZ’s account, however, LOPEZ typically immediately withdrew

the majority of the payment for cash.       The account maintained a low

balance, usually under $1,000.

          Suspicious Activity in ARRIBENO’s Personal Bank Account

        44.   I reviewed documents for Banc of California checking

account number ending in 9896 held by ARRIBENO.        I learned this

account was opened on or about November 15, 2005, and had ARRIBENO

listed as the signatory.     I found this account had substantially
                                      20
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 33 of 49 Page ID #:33
more activity than LOPEZ’s account.        I learned there were frequent

cash deposits in amounts under $10,000 into ARRIBENO’s account.           For

example, I reviewed statements from January 2017 through October

2017 and found there were 22 cash deposits totaling approximately

$164,000.

     45.    I also found there were numerous funds transfers between

personal accounts held by ARRIBENO and business accounts held by

PREMIER.    For example, I reviewed documents from 2017 and observed

there were five checks written from ARRIBENO’s personal account

ending in 9896 to business accounts for PREMIER totaling

approximately $100,000.

     46.    Based on my training and experience, I know that people

who are attempting to conceal fraudulently obtained income will

attempt to keep cash transactions under $10,000 to avoid financial

industry reporting requirements. Suspects involved in fraud often

structure cash deposits and withdrawals to avoid mandatory financial

institution generated reports that can later be reviewed by law

enforcement personnel.    I also know that people who generate large

sums of money from their fraud often launder the proceeds of their

fraud to make them appear legitimate or put them beyond the reach of

law enforcement.   Typically this is done by wiring or depositing

cash into bank accounts or other investment vehicles such as

brokerage accounts or real property.

     47.    Banc of California subsequently closed accounts belonging

to PREMIER, ARRIBENO AND LOPEZ due to suspicious activity.


                                      21
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 34 of 49 Page ID #:34
                    Identification of Current Bank Accounts

     48.   I reviewed USPS records and learned that PREMIER is

currently using U.S. Bank Account 2683 to pay for postage.

     49.   On or around November 6, 2018, I reviewed records from

U.S. Bank and learned the following accounts are registered to

PREMIER and/or ARRIBENO:

           a.     U.S. Bank Account 2505 registered to PREMIER was

opened on December 13, 2006.     This account has a current balance of

$197.03.

           b.     U.S. Bank Account 2683 registered to PREMIER was

opened on December 13, 2017.     This account has a current balance of

$68,150.53.

           c.     U.S. Bank Account 2709 registered to PREMIER was

opened on December 13, 2017.     This account has a current balance of

$87,033.06.

           d.     U.S. Bank Account 2717 registered to PREMIER was

opened on December 13, 2017.     This account has a current balance of

$907.72.

           e.     U.S. Bank Account 6311 registered to ARRIBENO was

opened on May 7, 2018.    This account has a current balance of

$35,010.18.     I completed a brief review of this account and learned

that from May through October of 2018, there were approximately 14

transfers from U.S. Bank Account 2683 and U.S. Bank Account 2709

into U.S. Bank Account 6311.     These transfers totaled approximately

$160,815.00.    I also observed payroll checks from “ADP” that are

marked for payroll.    Therefore, it does not appear these fund
                                      22
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 35 of 49 Page ID #:35
transfers are into ARRIBENO’s purportedly personal account (U.S.

Bank Account 6311) are his pay.        I also observed six checks written

from ARRIBENO on U.S. Bank Account 6311 to Wanda Weaver from June

through October 2018.       These checks totaled approximately

$25,822.74.        This is significant because the CAUDILLO RESIDENCE is

owned by Wanda Weaver.       SA Rudolph advised me Wanda Weaver is listed

as an emergency point of contact on CAUDILLO’s USPS employee

records.      SA Rudolph also advised me he reviewed law enforcement

records which show Wanda Weaver purchased the CAUDILLO RESIDENCE in

1999.    On October 15, 2018, I conducted surveillance at the CAUDILLO

RESIDENCE and observed a vehicle with California license plate

B082N0 parked in the driveway.       I reviewed a law enforcement report

which shows this vehicle is registered to Wanda Weaver at the

CAUDILLO RESIDENCE.       I have not found any association between

PREMIER and Wanda Weaver.       Based on my training and experience, I

know that it is common for illicit payments such as kickbacks or

bribes to be made to someone associated with the person to whom the

payment is intended, such as a spouse or family member, as a means

of preventing the discovery of the bribes.

              f.     I also later learned from U.S. Bank records that SAFE

DEPOSIT BOX NUMBER 0010412-5 was opened by RAMON ARRIBENO on May 8,

2018, and is located at U.S. BANK, PARAMOUNT BRANCH, 15943 PARAMOUNT

BOULEVARD, PARAMOUNT, CALIFORNIA 90723 (the “SAFETY DEPOSIT BOX”).

                   Suspicious Activity in CAUDILLO’s Bank Accounts

        50.   SA Rudolph advised me he reviewed documents for Wells

Fargo bank accounts ending in 1890, 5014, 5585, 8167, 0543, 4265,
                                       23
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 36 of 49 Page ID #:36
5284, and 6631.    SA Rudolph provided me with the following

information based on his review of the above listed accounts:

            a.    The accounts included checking and savings accounts

held personally by CAUDILLO, including jointly with his children,

and held by entities listed as CAUDILLO “doing business as” various

entities.

            b.    CAUDILLO’s paycheck from the USPS is direct deposited

into Wells Fargo Account 5585 and had a balance of $32,255.30 as of

June 30, 2018.    (This affidavit does not seek the seizure of this

account).

            c.    Wells Fargo account 1890 was initially opened on May

4, 2010, had a balance of $15,469.57 as of June 30, 2018.

            d.    Wells Fargo account 6631 was initially opened on June

21, 2010, had a balance of $9,146.80 as of June 30, 2018.

            e.    Wells Fargo account 5014 was opened on March 1, 2010,

had a balance of $12,128.25 as of June 30, 2018.

            f.    Wells Fargo account 5284 was opened on January 17,

2006, had a balance of $10,993.61 as of June 30, 2018.

            g.    From July 2017 through June 2018, $46,000 in cash

deposits were made to Wells Fargo account numbers 1890, 5284, 6631,

5014.   The business accounts did not have any transactions

indicative of an actively operating business entity.         For example,

two of the purported business accounts (-1890, -5014) were inactive

for well over a year before July 2017, when funds were transferred

from those accounts to another account controlled by CAUDILLO, which

he used to buy a house in Eureka, California.        Since July, 2017,
                                      24
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 37 of 49 Page ID #:37
sporadic cash deposits began to be made into both -1890 and -5014.

Similarly, another purported business savings account for “JC

Greenhouse” (-5284) had sporadic cash and check deposits made to it,

but none of the checks appeared to related a greenhouse business.

Again, there were no withdrawals or disbursements from account -5284

from February, 2014, until July, 2017, when a large outbound

transfer was made and ultimately used to fund the purchase of the

Eureka house.    There were also no disbursements from -5284 after the

purchase of the home through June 2018, the date through which we

have bank records.

                         TRAINING AND EXPERIENCE

     51.    Based on my training and experience, I know the following:

            a.   Individuals involved in fraud schemes like this one

usually keep evidence of their schemes, such as pay-owe sheets for

dividing the proceeds, contact information for their co-

conspirators, and records documenting the scheme so when an error is

made, they can recreate the documentation needed to help conceal the

fraud.

            b.   These individuals often use the proceeds of the fraud

to purchase expensive items, or store the proceeds in the form of

cash to make it more difficult to trace.

            c.   Individuals involved in fraud schemes need to

communicate with their co-conspirators about their fraudulent

activity.   There are usually records of those communications in

their electronic devices such as cellular telephones.


                                      25
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 38 of 49 Page ID #:38
            d.    Typically, they maintain the evidence where it is

close at hand and safe, such as in their residences, vehicles, and

digital devices, which are also commonly stored in their residences

and vehicles.     Such individuals commonly use digital devices to

communicate with their fellow participants by phone, email and text

messages.   I know that individuals who commit crimes with the aid of

electronic devices do not readily discard them, as computers,

tablets and cell phones are expensive items that are typically used

for years before being upgraded or discarded.        Computers, tablets

and cell phones can be used to communicate between co-conspirators

and may contain information relating to the crime under

investigation.

     52.    I know from training and experience that individuals

involved in fraud keep the most damaging evidence and/or proceeds of

the scheme at their residences, vehicles, garages and to help

conceal the fraud from their fellow coworkers who may have access to

such documents at the workplace.      Proceeds such as cash and gifts

are easier to conceal at the fraudster’s residence rather than in

plain view of coworkers.     More sophisticated or cagey criminals may

rent public storage units to use to further distance themselves from

incriminating evidence, or safety deposit boxes, especially when

storing valuables such as cash.

                 TRAINING AND EXPERIENCE ON DIGITAL DEVICES

     53.    As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing data in

digital form, including central processing units; desktop, laptop,
                                      26
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 39 of 49 Page ID #:39
notebook, and tablet computers; personal digital assistants;

wireless communication devices, such as telephone paging devices,

beepers, mobile telephones, and smart phones; digital cameras;

gaming consoles (including Sony PlayStations and Microsoft Xboxes);

peripheral input/output devices, such as keyboards, printers,

scanners, plotters, monitors, and drives intended for removable

media; related communication devices, such as modems, routers,

cables, and connections; storage media, such as hard disk drives,

floppy disks, memory cards, optical disks, and magnetic tapes used

to store digital data (excluding analog tapes such as VHS); and

security devices.    Based on my knowledge, training, and experience,

as well as information related to me by agents and other involved in

the forensic examination of digital devices, I know that data in

digital form can be stored on a variety of digital devices and that

during the search of a premises it is not always possible to search

digital devices for digital data for a number of reasons, including

the following:

          a.     Searching digital devices can be a highly technical

process that requires specific expertise and specialized equipment.

There are so many types of digital devices and software programs in

use today that it is impossible to bring to the search site all of

the necessary technical manuals and specialized equipment necessary

to conduct a thorough search.     In addition, it may be necessary to

consult with specially trained personnel who have specific expertise

in the type of digital devices, operating system, or software

applications that are being searched.
                                      27
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 40 of 49 Page ID #:40
          b.     Digital data is particularly vulnerable to inadvertent

or intentional modification or destruction.        Searching digital

devices can require the use of precise, scientific procedures that

are designed to maintain the integrity of digital data and to

recover “hidden,” erased, compressed, encrypted, or password-

protected data.    As a result, a controlled environment, such as a

law enforcement laboratory or similar facility, is essential to

conducting a complete and accurate analysis of data stored on

digital devices.

          c.     The volume of data stored on many digital devices will

typically be so large that it will be highly impractical to search

for data during the physical search of the premises.         A single

megabyte of storage space is the equivalent of 500 double-spaced

pages of text.    A single gigabyte of storage space, or 1,000

megabytes, is the equivalent of 500,000 double-spaced pages of text.

Storage devices capable of storing 500 or more gigabytes are now

commonplace.   Consequently, just one device might contain the

equivalent of 250 million pages of data, which, if printed out,

would completely fill three 35’ X 35’ X 10’ rooms to the ceiling.

Further, a 500 gigabyte drive could contain as many as approximately

450 full run movies or 450,000 songs.

          d.     Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded onto




                                      28
    Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 41 of 49 Page ID #:41
a hard drive, deleted, or viewed via the Internet.1            Electronic files

saved to a hard drive can be stored for years with little or no

cost.     Even when such files have been deleted, they can be recovered

months or years later using readily-available forensic tools.

Normally, when a person deletes a file on a computer, the data

contained in the file does not actually disappear; rather, that data

remains on the hard drive until it is overwritten by new data.

Therefore, deleted files, or remnants of deleted files, may reside

in free space or slack space, i.e., space on a hard drive that is

not allocated to an active file or that is unused after a file has

been allocated to a set block of storage space, for long periods of

time before they are overwritten.         In addition, a computer’s

operating system may also keep a record of deleted data in a swap or

recovery file.      Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache.       The browser typically maintains a fixed amount

of hard drive space devoted to these files, and the files are only

overwritten as they are replaced with more recently downloaded or

viewed content.      Thus, the ability to retrieve residue of an

electronic file from a hard drive depends less on when the file was

downloaded or viewed than on a particular user’s operating system,

storage capacity, and computer habits.          Recovery of residue of

electronic files from a hard drive requires specialized tools and a



1 These statements do not generally apply to data stored in volatile memory such as
random-access memory, or “RAM,” which data is, generally speaking, deleted once a
device is turned off.
                                         29
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 42 of 49 Page ID #:42
controlled laboratory environment.         Recovery can also require

substantial time.

          e.    Although some of the records called for by this

warrant might be found in the form of user-generated documents (such

as word processing, picture, and movie files), digital devices can

contain other forms of electronic evidence as well.         In particular,

records of how a digital device has been used, what it has been used

for, who has used it, and who has been responsible for creating or

maintaining records, documents, programs, applications and materials

contained on the digital devices are, as described further in the

attachments, called for by this warrant.        Those records will not

always be found in digital data that is neatly segregable from the

hard drive image as a whole.     Digital data on the hard drive not

currently associated with any file can provide evidence of a file

that was once on the hard drive but has since been deleted or

edited, or of a deleted portion of a file (such as a paragraph that

has been deleted from a word processing file).        Virtual memory

paging systems can leave digital data on the hard drive that show

what tasks and process on the computer were recently used.          Web

browsers, e-mail programs, and chat programs often store

configuration data on the hard drive that can reveal information

such as online nicknames and passwords.        Operating systems can

record additional data, such as the attachment of peripherals, the

attachment of USB flash storage devices, and the times the computer

was in use.    Computer file systems can record data about the dates

files were created and the sequence in which they were created.
                                      30
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 43 of 49 Page ID #:43
This data can be evidence of a crime, indicate the identity of the

user of the digital device, or point toward the existence of

evidence in other locations.     Recovery of this data requires

specialized tools and a controlled laboratory environment, and also

can require substantial time.

          f.   Further, evidence of how a digital device has been

used, what it has been used for, and who has used it, may be the

absence of particular data on a digital device.        For example, to

rebut a claim that the owner of a digital device was not responsible

for a particular use because the device was being controlled

remotely by malicious software, it may be necessary to show that

malicious software that allows someone else to control the digital

device remotely is not present on the digital device.         Evidence of

the absence of particular data on a digital device is not segregable

from the digital device.     Analysis of the digital device as a whole

to demonstrate the absence of particular data requires specialized

tools and a controlled laboratory environment, and can require

substantial time.

          g.   Digital device users can attempt to conceal data

within digital devices through a number of methods, including the

use of innocuous or misleading filenames and extensions.          For

example, files with the extension of “.jpg” often times are image

files; however, a user can easily change the extension to “.txt” to

conceal the image and make it appear that the file contains text.

Digital device users can also attempt to conceal data by using

encryption, which means that a password or device, such as a
                                      31
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 44 of 49 Page ID #:44
“dongle” or “keycard,” is necessary to decrypt the data into

readable form.   In addition, digital device users can conceal data

within another seemingly unrelated and innocuous file in a process

called “steganography.”    For example, by using steganography a

digital device user can conceal text in an image file that cannot be

viewed when the image file is opened.       Digital devices may also

contain “booby traps” that destroy or alter data if certain

procedures are not scrupulously followed.       A substantial amount of

time is necessary to extract and sort through data that is

concealed, encrypted, or subject to booby traps, to determine

whether it is evidence, contraband or instrumentalities of a crime.

In addition, decryption of devices and data stored thereon is a

constantly evolving field, and law enforcement agencies continuously

develop or acquire new methods of decryption, even for devices or

data that cannot currently be decrypted.

     Request to Use Biometric Features to Unlock Digital Devices

     54.   Based on my training and experience, and knowledge of this

investigation as discussed previously, I believe that digital

devices, such as smartphones, will be found during the search.

           a.    I know from my training and experience and my review

of publicly available materials that several hardware and software

manufacturers offer their users the ability to unlock their devices

through biometric features in lieu of a numeric or alphanumeric

passcode or password.    These biometric features include fingerprint-

recognition, face-recognition, iris-recognition, and retina-

recognition.    Some devices offer a combination of these biometric
                                      32
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 45 of 49 Page ID #:45
features and enable the users of such devices to select which

feature they would like to utilize.

      b.   If a device is equipped with a fingerprint scanner, a user

may enable the ability to unlock the device through his or her

fingerprints.   For example, Apple Inc. (“Apple”) offers a feature on

some of its phones and laptops called “Touch ID,” which allows a

user to register up to five fingerprints that can unlock a device.

Once a fingerprint is registered, a user can unlock the device by

pressing the relevant finger to the device’s Touch ID sensor, which

on a cell phone is found in the round button (often referred to as

the “home” button) located at the bottom center of the front of the

phone, and directly above the keyboard.       Fingerprint-recognition

features are increasingly common on modern digital devices.          For

example, for Apple products, all iPhone 5S to iPhone 8 models, as

well as iPads (5th generation or later), iPad Pro, iPad Air 2, and

iPad mini 3 or later, and MacBook Pro laptops with the Touch Bar are

all equipped with Touch ID.     Motorola, HTC, LG and Samsung, among

other companies, also produce phones with fingerprint sensors to

enable biometric unlock by fingerprint.       The fingerprint sensors for

these companies have different names but operate similarly to Touch

ID.

           c.   If a device is equipped with a facial-recognition

feature, a user may enable the ability to unlock the device through

his or her face.   To activate the facial-recognition feature, a user

must hold the device in front of his or her face.         The device’s

camera analyzes and records data based on the user’s facial
                                      33
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 46 of 49 Page ID #:46
characteristics.   The device is then automatically unlocked if the

camera detects a face with characteristics that match those of the

registered face.   No physical contact by the user with the digital

device is necessary for the unlock, but eye contact with the camera

is often essential to the proper functioning of these facial-

recognition features; thus, a user must have his or her eyes open

during the biometric scan (unless the user previously disabled this

requirement).   Several companies produce digital devices equipped

with a facial-recognition-unlock feature, and all work in a similar

manner with different degrees of sophistication, e.g., Samsung’s

Galaxy S8 (released Fall 2017).      Apple calls its facial-recognition

unlock feature “Face ID.”     The scan and unlock process for Face ID

is almost instantaneous, occurring in approximately one second.

           d.   While not as prolific on digital devices as

fingerprint- and facial-recognition features, both iris- and retina-

scanning features exist for securing devices/data.         The human iris,

like a fingerprint, contains complex patterns that are unique and

stable.   Iris-recognition technology uses mathematical pattern-

recognition techniques to map the iris using infrared light.

Similarly, retina scanning casts infrared light into a person’s eye

to map the unique variations of a person’s retinal blood vessels.           A

user can register one or both eyes to be used to unlock a device

with these features.    To activate the feature, the user holds the

device in front of his or her face while the device directs an

infrared light toward the user’s face and activates an infrared-

sensitive camera to record data from the person’s eye.         Both the
                                      34
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 47 of 49 Page ID #:47
Samsung Galaxy S8 and Note 8 (discussed above) have iris-recognition

features.   In addition, Microsoft has a product called “Windows

Hello” that provides users with a suite of biometric features

including fingerprint-, facial-, and iris-unlock features.          Windows

Hello has both a software and hardware component, and multiple

companies manufacture compatible hardware, e.g., attachable infrared

cameras or fingerprint sensors, to enable the Windows Hello feature

on older devices.

     55.    In my training and experience, users of electronic devices

often enable the aforementioned biometric features because they are

considered to be a more convenient way to unlock a device than

entering a numeric or alphanumeric passcode or password.          Moreover,

in some instances, biometric features are considered to be a more

secure way to protect a device’s contents.

     56.    I also know from my training and experience, as well as

from information found in publicly available materials include those

published by device manufacturers, that biometric features will not

unlock a device in some circumstances even if such features have

been enabled.   This can occur when a device has been restarted or

inactive, or has not been unlocked for a certain period of time.

For example, with Apple’s biometric unlock features, these

circumstances include when: (1) more than 48 hours has passed since

the last time the device was unlocked; (2) the device has not been

unlocked via Touch ID or Face ID in eight hours and the passcode or

password has not been entered in the last six days; (3) the device

has been turned off or restarted; (4) the device has received a
                                      35
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 48 of 49 Page ID #:48
remote lock command; (5) five unsuccessful attempts to unlock the

device via Touch ID or Face ID are made; or (6) the user has

activated “SOS” mode by rapidly clicking the right side button five

times or pressing and holding both the side button and either volume

button.    Biometric features from other brands carry similar

restrictions.   Thus, in the event law enforcement personnel

encounter a locked device equipped with biometric features, the

opportunity to unlock the device through a biometric feature may

exist for only a short time.     I do not know the passcodes of the

devices likely to be found during the search.

     57.    For these reasons, if while executing the warrant, law

enforcement personnel encounter a digital device that may be

unlocked using one of the aforementioned biometric features, the

warrant I am applying for would permit law enforcement personnel to,

with respect to the named targets of the investigation, (1) compel

the use of the person’s thumb- and/or fingerprints on the device(s);

and (2) hold the device(s) in front of the face of the person with

his or her eyes open to activate the facial-, iris-, and/or retina

recognition feature.    With respect to fingerprint sensor-enabled

devices, although I do not know which of the fingers are authorized

to access any given device, I know based on my training and

experience that it is common for people to use one of their thumbs

or index fingers for fingerprint sensors; and, in any event, all

that would result from successive failed attempts is the requirement

to use the authorized passcode or password.


                                      36
 Case 2:18-mj-03083-DUTY Document 1 Filed 11/20/18 Page 49 of 49 Page ID #:49
     58.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this data

by other means.

                                 CONCLUSION

     59. Based on the information set forth in this affidavit and my

training and experience, I submit that there is probable cause to

believe the SUBJECT PREMISES contains evidence, fruits, and

instrumentalities of evidence of violations of 18 U.S.C. §§ 371,

1001, 1349, 1341, 1956, and 31 U.S.C. § 5324 (Conspiracy to Defraud

the United States Government, False Statements, Conspiracy to Commit

Mail Fraud, Money Laundering, and Structuring), and that SEIZABLE

ACCOUNTS constitute and are derived from proceeds traceable to those

violations, and are therefore subject to seizure pursuant to 21

U.S.C. § 853(f), 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), 21

U.S.C. § 853, and 18 U.S.C. § 984.




                         _____________________________
                         KELLY SHEN
                         U.S. POSTAL INSPECTOR



Subscribed and sworn to before me
this ________ day of November, 2018.



__________________________________
UNITED STATES MAGISTRATE JUDGE




                                      37
